Citation Nr: 0416962	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for low back pain, 
currently rated at 20 percent.  

2.  Entitlement to an increased evaluation for left hip pain, 
currently rated at 10 percent.  

3.  Entitlement to an increased evaluation for chronic 
orchialgia, currently rated at zero percent (noncompensable).  

4.  Entitlement to service connection for abdominal pain.  

5.  Entitlement to service connection for groin pain, apart 
from the already service-connected chronic orchalgia 
disability.  




REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
November 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision (RD) of the RO, which, 
in pertinent part, increased the rating for the veteran's 
back disorder from 10 to 20 percent disabling, under 
diagnostic code 5292 (which will be explained below), denied 
the left hip increased rating claim, and denied the service 
connection claims for abdominal pain and groin pain.  The RO 
accepted the veteran's January 2002 statement as his notice 
of disagreement (NOD) with these issues.  In February 2002, 
the RO issued a statement of the case (SOC) on the issues of 
the increased ratings for the low back and left hip, and for 
service connection of the abdominal pain and groin pain.  

The record reflects that in March 2002, the veteran failed to 
report to his scheduled local hearing at the RO, but that an 
informal conference was instead held at a later time.  In May 
2002, the Decision Review Officer (DRO) issued the informal 
conference report, noting what the veteran and VA had agreed 
to do.  In July 2002, the RO clarified the issue of "groin 
pain" as one encompassing the increased rating claim for 
chronic orchialgia, and issued a corrected supplemental 
statement of the case (SSOC), prior to certifying the issues 
on appeal to the Board on VA Form 8.  

The veteran was affording a hearing before the undersigned, 
sitting at the RO, in July 2003.  

The veteran's combined rating is now 30 percent.  In the 
January 2002 NOD, he also claimed that he was entitled to an 
increased rate of compensation for his dependants, and 
appeared to request some form of VA rehabilitation.  He also 
appears to have submitted a petition to reopen his claim that 
service connection is warranted for headaches, in April 1999, 
which does not appear to have been addressed.  These matters 
are referred to the RO for the appropriate action.  

Last, the issues of an increased rating for a back 
disability, and service connection for a stomach disorder, 
are REMANDED to an RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you when further 
action is required on your part.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left hip 
injury result is no more than slight.

2.  The chronic orchialgia disability is productive of a 
constant aching pain, with increased pain on exertion 
resulting in functional impairment climbing stairs, lifting, 
and running, most closely analogous to a muscle hernia.  

3.  Any ascertainable disability of the veteran's groin, 
apart from the already service-connected chronic orchalgia 
disability, if extant, is not related to service.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of a left hip injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 
(2003).

2.  The criteria for a 10 percent rating, but not greater, 
for the service-connected chronic orchialgia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.115b, Diagnostic Code 7524, 4.114, 
Diagnostic Code 7338 (2003). 

3.  A groin disability, separate from the veteran's the 
service-connected chronic orchialgia, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, integrated VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Further, in Pelegrini 
v. Principi, 17 Vet. App. 412, 422 (2004), the United States 
Court of Appeals for Veteran Claims (CAVC) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103, must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  

First, the Board notes that the veteran has submitted 
evidence, pertinent to his back and stomach disorders, which 
has not been reviewed by the RO, and which comes to the Board 
without a waiver.  Thus, these matters are remanded below.  
However, the Board has reviewed these treatment records and 
finds that they are not pertinent to the veteran's remaining 
claims, because they do not refer, in any way, to the 
remaining disorders at issue.  Accordingly, this evidence is 
not pertinent to the veteran's current claims of left hip, 
orchalgia, and groin disabilities.  As a result, an 
additional SSOC is not warranted on these issues.  Such an 
action would only lead to unnecessary delay in the 
adjudication of this case.  

With respect to the matters which the Board is deciding, 
notice was provided in May 2001, prior to the December 2001 
RD.  This notice also informed the veteran to provide any 
information or evidence he had to VA.  He was also 
specifically advised of what the evidence must show, with 
respect to the increased rating criteria, in the December 
2001 RD itself.  The Board finds that the veteran is not 
prejudiced by any defect with respect to timing of the 
notice, see Conway v. Principi, 353 F.3d 1369 (2004), because 
the veteran was informed of what he needed to do, and what VA 
would do, at each indicated stage of the appellate process.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
notified of the provisions of 38 C.F.R. § 3.159, providing 
notice that VA would obtain records in the custody of Federal 
agencies, that he should submit any evidence in his 
possession that pertained to the claim, and that he could 
authorize VA to obtain records, such as private medical 
records, on his behalf.  The veteran was also provided with 
notice that VA would be conducting numerous examinations, as 
well as what the evidence of record, to include the VA 
examinations, revealed.  The rating decision also notified 
the veteran of the applicable rating criteria, and the reason 
for the decision.  

As for the 60 day time limit for submitting evidence, prior 
to adjudicating the claim, the Veterans Benefits Act of 2003, 
P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary to make a decision on a claim before the expiration 
of the one-year period provided in the VCAA.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

For these reasons, neither the timing nor the content of the 
VCAA notice is prejudicial to the veteran and no further 
procedural development is required to comply with the duty to 
notify under the VCAA.  Moreover, no useful purpose would be 
served in remanding this matter for more procedural 
development and a remand would result in unnecessarily 
imposing additional burdens on VA with no possible benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining relevant evidence 
necessary to substantiate the claim.  All identified evidence 
has been obtained and associated with the claims folder, and 
the veteran has not identified any other pertinent evidence 
concerning his claim.  Specifically, the service medical 
records, VA outpatient treatment reports, VA examination 
reports, and all indicated private medical evidence has been 
associated with the claims folder.  The veteran was also 
afforded a VA examination and the RO required clarification 
when needed.  See 38 C.F.R. § 4.70.  The veteran was afforded 
the opportunity for both a local hearing, and a hearing 
before a Veteran's Law Judge, at the RO.  He was specifically 
advised what type of evidence to submit.  Costantino v. West, 
12 Vet. App. 517 (1999) (VA hearing officer has a regulatory 
duty under 38 C.F.R. § 3.103(c)(2) to suggest the submission 
of evidence which the claimant may have overlooked and which 
may be to his advantage).  The veteran has not identified any 
other pertinent evidence, not already of record.  As there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  Thus, the Board concludes that the 
veteran has been provided with notice of what VA was doing to 
develop the claim, what the evidence showed, what he could do 
to help his claim, and the reasons for the decision made.  

Beyond the above, at hearing held at the RO, the undersigned 
underwent a discussion over the evidence that was available.  
At this time, regarding the claims that the Board will 
adjudicate at this time, the veteran indicates that he has no 
additional evidence to submit and is not aware of any 
evidence that would support his claim that the RO has not 
already obtained or could obtain.  

II.  Entitlement to increased evaluations

The evaluation VA assigns to a disability is determined by 
comparing the signs and symptoms the veteran is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities (Schedule).  The Schedule is based on the 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

A.  Hip pain

Historically, the veteran complained of, and was treated for, 
left hip pain after an in-service fall, and also after an in-
service bike-on-car collision.  A November 1981 physical 
therapy consultation report shows that the veteran fell down 
a 20 foot embankment two weeks prior, with his left knee 
striking a tree.  Therapy was prescribed.  There was full 
range of motion (FROM) of the hip, although the veteran 
complained of radiating pain.  In October 1983, he was 
involved in an accident, when a car backing out hit him on a 
bicycle.  He complained of left leg pain, from ankle to hip.  
There was no obvious fracture on x-ray examination of his 
left leg, upper and lower foot.  There was a minor abrasion 
to the left anterior tibia.  Approximately five days later, 
he was seen for follow up, and was assessed with soft tissue 
trauma.  

He was again seen for follow-up, approximately nine and 
eleven days post-trauma.  There was mild tenderness in the 
lateral hip, with FROM, and no point tenderness.  No further 
abnormalities were found on examination.  The veteran next 
presented to the ER, and was referred for an orthopedic 
consultation.  That report, also dated in October 1983, shows 
that the veteran complained of pain to the left buttock, and 
lower left extremity.  There were no neurological defects, 
FROM, and no fracture, on x-ray.  There was tenderness.  The 
impression was soft tissue trauma to left hip.  He was 
assigned light duty.  A December 1983 consultation report 
shows that he was assessed with left gluteal myositis, after 
continuing complaints of pain to the left buttock and thigh.  

The evidence subsequent to service shows that the January 
1992 VA joints examination found that the veteran was 
manifesting left hip pain that was chronic.  Avascular 
necrosis was mentioned as a possible assessment, although the 
examiner cautioned that this "is a long time for avascular 
necrosis to be painful without any radiographic changes."  
Underlying arthropathy, which was noted to be extremely 
unlikely, was also mentioned.  The examiner indicated that x-
rays would shed further light on the veteran's situation, 
and, other than that, "all I can say is left hip pain, 
etiology undetermined."  A January 1992 x-ray examination 
report revealed "normal hips bilaterally."  

The record subsequent to service also contains private 
medical records, one dated in February 1994, which shows that 
the veteran fell when he slipped on the ice on some steps.  
He had severe pain across his back and left side.  

Another VA x-ray examination report, dated in December 1998, 
noted that the veteran was having left hip pain with AM 
stiffness.  Four views were obtained.  The joint spaces were 
well maintained, and there were no bony abnormalities.  The 
impression was essentially negative views of the hip.  

The record most recently shows that the veteran was examined 
in June 2001, when the VA examiner found he had a normal left 
hip.  The objective findings included range of motion greater 
than 100 degrees of flexion, 20 degrees of extension, 
abduction beyond 60 degrees, adduction beyond 20 degrees, 
internal rotation beyond 20 degrees, and external rotation 
beyond 45 degrees.  There was no groin pain on provocative 
test.  

The veteran's left hip disability is currently evaluated as 
10 percent disabling under diagnostic code (DC) 5255, for 
femur impairment.  Under this regulatory provision, a rating 
of 10 percent is warranted for malunion of the femur, with 
slight knee or hip disability.  A 20 percent rating is 
appropriate for malunion with moderate knee or hip 
disability, and a 30 percent rating is warranted for malunion 
with marked knee or hip disability.  Ratings higher than 30 
percent require a fracture, either of the surgical neck, or 
the shaft or anatomical neck.  38 C.F.R. § 4.71a.  

In brief, although the veteran manifested frequent complaints 
of hip pain, and although he testified to current hip pain, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  He 
was assessed only with soft tissue residuals, and there is no 
evidence showing either a left hip disability resulting in 
moderate malunion of the femur, or that left hip or femur 
fractures have ever been manifested.  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

However, the Board has reviewed the record with the above 
mandates in mind, and the current evidence simply does not 
reflect that a rating greater than 10 percent is warranted 
for left hip injury residuals, even after his intervening 
1994 fall.  The left hip disability is more than adequately 
evaluated under the schedular criteria.  It is important for 
the veteran to understand that without taking into 
consideration his testimony and his complaints of pain, there 
would be no basis to grant him a ten percent evaluation for 
this disorder. 

The Board has considered other diagnostic codes (DC).  There 
is also no ankylosis of the hip (DC 5250); limitation of 
extension or flexion of the thigh (DC 5251 or 5252), or 
impairment of abduction, adduction, or rotation, (DC 5253), 
or of the flail joint (DC 5254).  Thus, higher ratings are 
also not shown under these criteria.  Therefore, the 
preponderance of the evidence is against entitlement to a 
rating in excess of the current 10 percent, the benefit of 
the doubt rule is not for application, and the claim is 
denied.

B.  Chronic orchialgia

As noted above, the veteran served on active duty from 
December 1980 to November 1991.  He was medically discharged 
for pain in the left testicle.  The Medical Evaluation Board 
(MEB) notes that although there was a small granuloma 
separate from the left testicle on ultrasound, surgical 
exploration was definitely not recommended by urology.  The 
veteran noted that the aching pain was constant, but that it 
also intensified after physical exertion.  The veteran was 
extensively evaluated.  His psychiatric examination revealed 
no diagnosis.  Special studies at the Anesthesia Pain Clinic 
at the Naval Hospital in San Diego included a differential 
spinal test, which found a probable organic basis for pain.  
The MEB noted, however, that a nerve block was not 
recommended, due to the side effects of such a procedure.  
The diagnosis was orchalgia, left.  The MEB report concluded 
that the veteran was unable to perform the physical 
requirements such as running, carrying a pack, or lifting 
heavy objects such as required by his infantry MOS.  His 
prognosis of continued military service (in the Marine Corps) 
was poor, but considered good for a less demanding civilian 
lifestyle.  It was recommended that the veteran be medically 
disqualified for further service.  

The December 1999 VA examination reports show that the 
veteran is still manifesting the left sided orchialgia 
disability.  The pain occurs after exertion, and more 
recently has remained constant.  The current pain occurs in 
the testicle.  Objectively there was no edema, that the penis 
was circumcised, and that the testes were descended 
bilaterally and were of normal size and consistency.  
Epididymis and spermatic cord were normal.  The diagnoses 
were left orchalgia, and erectile dysfunction.  

The veteran testified, in July 2003, that he is a prison 
guard, and is occasionally unable to go to work and perform 
the physical aspects of his job, due, in part, to the 
orchialgia pain, and also due to the pain in his back and 
left hip.  

After a careful review of the record, and placing a great 
deal of probative value on the extensive consultation and 
testing the veteran underwent in service and the veteran's 
testimony, the Board finds that his service-connected chronic 
orchialgia disability, manifested by a dull aching sensation 
that becomes more pronounced when the veteran is active, and 
an inability to lift something heavy, while not contemplated 
by the rating schedule per se, is most closely analogous to 
hernia disorder, not Diagnostic Code 7524 (which would 
require testis removal for a compensable evaluation), the 
code the RO has evaluated the veteran's condition under.  See 
38 C.F.R. § 4.20.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion. A 10 
percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt. A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible. A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  Based on the 
above, a 10 percent rating is assigned for the veteran's 
service-connected chronic orchialgia, by analogy with 7338.  

In this regard, special monthly compensation for loss of use 
of a creative organ is not shown, because the veteran's 
disability does not meet the criteria specified in the 
regulations.  38 C.F.R. § 3.350.  In any event, this issue is 
not before the Board at this time.  There is no acquired 
absence of either testicle, diameter reduction to one-third 
of the normal; or diameter reduction to one-half of normal, 
with consistency alteration.  There is also no disability 
manifested for which a biopsy has been recommended, 
indicating the absence of spermatozoa.  38 C.F.R. § 3.350(1).  

In this regard, the Board notes that the veteran was 
extensively evaluated in service for his chronic orchalgia, 
and the result of that special study and evaluation was that 
the veteran manifested aching pain, that was intensified on 
exercise, and rendered him unable to perform the physical 
requirements such as running, carrying a pack, or lifting 
heavy objects such as required by his infantry MOS.  The 
December 1999 VA examiner also did not recommend any 
additional procedures.  There is no evidence that the veteran 
has required periods of hospitalization, or marked 
interference with employment, due to this condition.  In 
fact, it shows that he testified that he is unable to work, 
due to back pain.  Thus, the orchialgia disability is most 
appropriately rated under the schedular criteria at 38 C.F.R. 
§ 4.73, DC 5236.  See also 38 C.F.R. § 3.321(b)(1).  

III.  Groin pain, apart from the already service-connected 
chronic orchalgia disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
connotes many factors but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease, resulting in disability, was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  

Also, certain chronic diseases shall be granted service 
connection if manifested to a compensable degree during the 
applicable presumptive period after service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection then, a showing of continuity 
of symptomatology after discharge is normally required, 
unless there is medical evidence that the in-service 
condition, although not diagnosed as such in service, was 
chronic, see 38 C.F.R. § 3.303(b), or there is evidence that 
connects the current condition to the in-service condition, 
see 38 C.F.R. § 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 
406 (1995).  

Generally, to show this connection to service, a the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the veteran's service medical records are replete 
with complaints of groin pain, summarized in the August 1990 
"Memorandum for Record, " a careful review of the claims 
folder shows that these complaints of pain have been 
attributed to his already service-connected chronic orchalgia 
disability, discussed in detail above.  

The veteran also additionally complained of itching his groin 
area, and was assessed with jock itch in August 1981, March 
1982, and June 1982; swelling on his penis that was assessed 
as contact dermatitis in August 1982; and again complained of 
pain to his penis, in December 1982.  The assessment was 
irritation of unknown etiology.  He was seen in the ER in 
February 1983 for suprapubic pain and a two day history of 
morning discharge from his penis.  He was evaluated, and his 
condition on release was noted to be satisfactory.  He had an 
elective circumcision performed in December 1987, after 
complaints of glans pain on intercourse.  In October 1986, he 
was treated for pain on urination.  However, his G-U system 
was specifically evaluated as normal on his fitness for duty 
examinations, in September 1984, March 1986, and June 1989.    

In November 1991, the veteran filed his original claim for 
pain in the testicles, on exertion.  In his April 1999 
reopened claim, he characterized his claim as one for pain in 
the "groin area," which is the same complaints he 
frequently had in service, when he was assessed with 
orchalgia.  Nonetheless, the Board has carefully reviewed the 
record, including the SMRs, as this issue is also in 
appellate status.  

There is no treatment for any additional groin disorders, 
subsequent to service.  The December 1999 compensation and 
pension examination revealed, on objective examination, no 
edema, that the penis was circumcised, and that the testes 
were descended bilaterally and were of normal size and 
consistency.  Epididymis and spermatic cord were normal.  The 
diagnoses were left orchalgia, and erectile dysfunction.  

The Board also points out that the rating schedule permits 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  38 C.F.R. § 4.14 states, 
in pertinent part:

The evaluation of the same disability 
under various diagnoses is to be avoided.  
Disability from injuries to the muscles, 
nerves, and joints of an extremity may 
overlap to a great extent, so that 
special rules are included in the 
appropriate bodily system for their 
evaluation.

In this case, there is simply no evidence of a current 
disorder, apart from the veteran's already service-connected 
orchalgia, which is shown to be connected to service.  The 
instances of jock itch and dermatitis, as well as the other 
isolated complaints, were acute and transitory.  No chronic 
disability is shown.  Therefore, as the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application, and the claim for groin pain must be 
denied.  It is important for the veteran to understand that 
without taking into consideration all the veteran's 
difficulties with his service connected disability; the 
increased rating could not be justified. 


ORDER

An increased evaluation for left hip pain is denied.  

A 10 percent evaluation for chronic orchialgia, subject to 
the laws and regulations governing the disbursement of VA 
monetary benefits, is granted.  

Service connection for groin pain, apart from the already 
service-connected chronic orchalgia disability, is denied.  


REMAND

With regard to the back and abdominal pain claim, the veteran 
recently submitted new evidence, consisting of emergency room 
(ER) records from April and May 2003, which he claims is 
indicative of an increase in his back disability.  These ER 
records also pertain to stomach complaints.  These records 
were received at the Board in September 2003, without a 
waiver of regional office jurisdiction, and are not included 
in any rating action or SSOC below.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  It would 
be of great assistance to the VA if the 
veteran provide to the RO copies of an 
additional pertinent treatment records in 
his possession that the RO has yet to 
obtain.

2.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  If 
another VA examination is found warranted 
by the RO, it should be undertaken.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
(to include, but not limited to, the 
veteran's back and stomach disorder) for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

In evaluating the back disorder, the RO 
should insure that it has evaluated the 
disorder with consideration of changes 
made to 38 C.F.R. § 4.71a, in September 
2002 and September 2003.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



